Citation Nr: 1545220	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-47 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Lisa J. McNair Palmer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and two witnesses


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984, and September 1997 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for hypertension and assigned a noncompensable rating.

In February 2014, the Board remanded the Veteran's increased rating claim for hypertension and service connection claim for a heart disability.  In a July 2015 rating decision, the RO granted service connection for hypertensive heart disease and assigned a 60 percent rating, effective September 21, 2009.  This is considered a full grant of the Veteran's service connection claim for his heart disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the only remaining issue on appeal is the increased rating claim for hypertension.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

In an August 2013 letter from the Veteran's spouse, there is a list of disabilities attached.  It is unclear whether the Veteran is raising new claims in that statement.  Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for any appropriate clarification.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

Throughout the appeal period, the Veteran required medication for control of his hypertension, diastolic pressure readings were predominantly less than 100, and systolic pressure readings were predominantly less than 160; however, the record also reflects a past history of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for hypertension are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for higher initial rating for his hypertension, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for hypertension has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney in this matter who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations in October 2011 and September 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the October 2011 and September 2014 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board is aware that the September 2014 VA examiner did not specifically address the Veteran's blood pressure log as requested in the February 2014 remand.  The Board finds however that it can proceed with decision in the case without the specific discussion by the VA examiner.  The examiner indicated that he reviewed all the evidence of record, which would include the blood pressure log.  Moreover, the Board is granting a compensable rating below.  Given the September 2014 VA examination and report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The RO has evaluated the Veteran's hypertension as noncompensable under 38 C.F.R. § 4.101, Diagnostic Code 7101.

A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his hypertension warrants an initial compensable rating.

By way of background, the RO awarded service connection for hypertension in an April 2012 rating decision.  It assigned a noncompensable rating, effective June 13, 2011.  The Veteran appealed the initial rating assigned.  

The Veteran was afforded a VA examination in October 2011, during which the examiner diagnosed him as having hypertension since 1999.  He noted current medication for treatment, but the response to it has been minimal.  His current blood pressure readings were: 138/88, 132/90, 142/90.  The examiner noted that because the Veteran is on Lisinopril, he did not obtain blood pressure readings on separate days.  The examiner did not find any residuals related to the Veteran's hypertension, nor did it impact his usual occupation or daily activities.  

The Veteran submitted a blood pressure log dated from July 27, 2013, to August 12, 2013.  This log shows many diastolic readings in excess of 110 and some systolic readings in excess of 160.  

A sample of the Veteran's blood pressure readings from VA and private treatment records dated just prior and during the appeal period are as follows: November 2009, 120/80, 150/100; August 2010, 168/95; May 2011, 136/79; April 2012, 127/78; November 2012, 128/81; and December 2012, 140/84.  

VA treatment records show continued treatment with antihypertensives.  In a May 2011 primary care note, the Veteran reported he was not taking his hypertension medications.  His blood pressure reading at that time was 136/79.  Later records show continued use of medication for his hypertension.  

In September 2014, the Veteran underwent another VA examination, during which his hypertension diagnosis was confirmed.  The date of diagnosis was noted to be the 1980s, but later in the medical history section, it was noted to have its onset in 2006 with stable symptoms.  The Veteran takes continuous medication (Amlodipine) for control of his hypertension.  In response to the question of whether the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken two or more times on at least three different days, the examiner indicated "unknown."  The current blood pressure readings were: 150/88, 145/88, and 150/86.  The examiner indicated his condition is active, but it does not impact his ability to work.  

Having carefully considered all the evidence of record, the Board finds that the evidence supports the assignment of a 10 percent evaluation for hypertension, but no more.  

A review of the record shows that the Veteran has been continuously treated with antihypertensive medication, Lisinopril and then Amlodipine, throughout the appeal period and following his diagnosis (at least as early as 1999).  The schedule provides that a minimum compensable evaluation of 10 percent is warranted where there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  Although the record shows that the Veteran's diastolic pressure has remained predominately less than 100 throughout the period of this appeal, the Board finds all reasonable doubt in the Veteran's favor that he has a past history of diastolic pressure predominately 100 or more prior to 2011, otherwise, he would not be required to take continuous medication for control.  

However, an evaluation in excess of 10 percent is not warranted because diastolic pressure readings are predominantly less than 100 and systolic pressure readings are predominantly less than 160 during the appeal period.  Again, the Veteran has required continuous medication to control his hypertension.  As noted above, the VA examination reports dated in October 2011 and September 2014 note three blood pressure readings during each examination.  All six readings show diastolic readings under 100 and systolic readings under 160.  These findings, and other blood pressure readings from the timeframe on appeal, do not more nearly reflect the criteria for an evaluation in excess of 10 percent, which requires that diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  Indeed, blood pressure readings during the two and a half weeks he logged them (from July 2013 to August 2013) show some readings of diastolic pressures more than 110.  His systolic pressures during this short timeframe were less than 200.  The evidence of record shows that despite the less than three week span of diastolic pressures in excess of 110, the evidence during the entire appeal period shows that the Veteran's diastolic pressure is predominantly less than 110 and generally controlled with medication.  There is no evidence to support that the Veteran's systolic pressure has been predominantly in excess of 200 as required for a higher, 20 percent rating under Diagnostic Code 7101.  As such, a 10 percent rating, but no higher, is warranted for his hypertension.  

Although the Veteran is competent to report that his symptoms have worsened, the question of whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe that he meets the criteria for the next higher disability ratings, the medical findings do not meet the schedular requirements for higher evaluations, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability for his hypertension.  Furthermore, there is no basis for a staged rating for his hypertension.  Neither the lay nor the medical evidence reflects that the disability met the criteria for rating in excess of 10 percent at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate for this disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the claim for an initial 10 percent evaluation, and no more, for hypertension is granted.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports intermittent control of blood pressure symptoms, difficulty sleeping, and blurry eyesight.  The difficulty sleeping and blurry eyesight has not been clinically attributed to the Veteran's high blood pressure.  Moreover, the 10 percent rating for his hypertension is based upon evidence prior to the appeal period, and the Board found all reasonable doubt in his favor to grant a compensable rating.  Moreover, the Veteran and his representative requested a 10 percent rating during his August 2013 hearing.  As such, the current 10 percent rating under Diagnostic Code 7101 is specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for hypertensive heart disease and tinnitus.  Importantly, Note 2 under Diagnostic Code 7101 states that hypertension must be separately evaluated from hypertensive heart disease.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his 2011 and 2014 VA examinations, the Veteran had not contended he is unemployable solely due to his service-connected hypertension, and the examiners opined that his hypertension did not have any functional impact on his usual occupation.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected hypertension has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

ORDER

An initial 10 percent rating, but no higher, for hypertension is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


